Citation Nr: 1017526	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to December 
1979, from March 1983 to November 1983, and from March 1985 
to October 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2006 rating decision in which the RO, inter 
alia, denied service connection for diabetes mellitus, type 
II.  In December 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2007, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2007.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the Veteran exhibited mildly elevated blood sugar 
on occasion during his active duty service, diabetes mellitus 
was not diagnosed or manifested in service or within the 
first year post discharge, and the only probative medical 
opinion to directly address the question of whether there 
exists a medical nexus between the Veteran's current diabetes 
and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  A March 2006 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The August 2006 rating 
decision reflects the initial adjudication of the claim after 
issuance of these letters.  Hence, the February 2006 and 
March 2006 letters-which meet the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a 
February 2008 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as diabetes mellitus, which develop to a 
compensable degree (10 percent for diabetes) within a 
prescribed period after discharge from service (one year for 
diabetes), although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf,  
the Board finds that service connection for diabetes 
mellitus, type II, is not warranted.

Reports of Medical Examinations dated in December 1984, 
March 1985, February 1989, March 1990, December 1991, and 
May 1996 include notations  that the Veteran's urine was 
negative for sugar.  On Reports of Medical History completed 
in December 1984, March 1985, February 1989, March 1990, 
December 1991, and May 1996, the Veteran checked a box 
indicating  that he had not had sugar in his urine.

In December 1991, the Veteran had a glucose reading of 98 
mg/dL.  Normal range was indicated to be from 75 to 110.  In 
May 1996, the Veteran had a glucose reading of 108 mg/dL.  A 
medical report from July 1996 showed that the Veteran's 
fasting blood sugar was 108 mg/dL.  In December 2002, the 
Veteran had a glucose reading of 117 mg/dL.  A lab report 
from April 2003 indicated that the Veteran's glucose reading 
was 109 mg/dL.  The lab report also indicated that the 
Veteran's urine was negative for glucose.

On  April 2003 service retirement physical, the examiner 
noted that the Veteran's urine was negative for sugar.  It 
was additionally noted on the Veteran's April 2003 Report of 
Medical History that he had mildly elevated blood sugar 
levels.

The report of a VA general medical examination  in July 2003 
includes the examiner 's notation that the Veteran had no 
endocrine problems or symptoms of abnormalities.

A January 2005 VA treatment record shows that the Veteran had 
a HGB A1C reading of 5.9.  There is a  handwritten question 
as to whether the Veteran had diabetes mellitus.  A VA 
treatment record dated later in January 2005 includes a noted 
that the Veteran had reportedly used his son's blood sugar 
strips to check his own fasting blood sugars, and he reported 
results of 186, 138, and 202.  It was also noted that 
optometry had asked if the Veteran was diabetic based on 
review of his retinas.  A treatment record dated in 
February 2005 lists a diagnosis of diabetes.

On diabetic follow-up visit in November 2005, the examiner 
noted that the Veteran's disorder was not deployment related. 

The report of a VA cold injury examination in February 2006 
reflects a recorded history that the Veteran had developed 
diabetes in the late 1980s and was now treated for diabetes 
with Metformin and diet.  The examiner diagnosed  of new 
onset diabetes.

In December 2006, the Veteran submitted a copy of an 
examination report that he said was completed by an Army 
doctor.  This document contains a handwritten notation that 
the Veteran had a history of elevated blood sugar since at 
least 2002.  The document was signed and dated in 
August 2006.

In a January 2008 letter, K.P.Y., M.D., indicated that the  
Veteran had a history of an elevated blood sugar since at 
least 2002.  It was noted that the Veteran had been treated 
with exercise and a low fat low carbohydrate diet, and as his 
blood sugars continued to rise, he was put on medication.

On VA examination in February 2008, the Veteran reported 
having elevated blood sugar since 1996.  The examiner noted 
that medical records routinely demonstrated normal fasting 
blood sugars, with the exception of one single elevated 
finding of 117 mg/dL in December 2002.  It was noted that the 
onset of diabetes was in 2005.  The glucose reading was 130 
mg/dL.  After performing the examination and reporting the 
laboratory results, the examiner diagnosed of diabetes 
mellitus, type 2.  The examiner specifically noted that 
records in the claims file are silent for any military record 
of disease.  The examiner stated that a single fasting 
glucose level of 117 mg/dL in  December 2002 would fail to 
establish a diagnosis of diabetes during the time of military 
service.  The examiner also indicated that one would need to 
verify if the reading in and of itself was taken while the 
Veteran was fasting, and that  three fasting glucose levels 
would need to be established to make a diagnosis of diabetes.  
The examiner opined  that the Veteran's records from the 
military do not indicate that any work up for diabetes was 
indicated, and the symptoms present at that time were not 
suggestive of disease.

The evidence of record clearly establishes that the Veteran 
currently has diabetes.  However, the record simply fails to 
establish that his diabetes is medically related to  service.  

As indicated, service treatment records document that the 
Veteran exhibited mildly elevated blood sugar on one occasion 
during his active duty service. However, as confirmed by the 
opinion of the February 2008 VA examiner diabetes mellitus 
was not diagnosed or manifested in service or within the 
first year post discharge, 

Moreover, the only medical opinion to directly address the 
question of whether there exists a medical nexus between the 
Veteran's current diabetes mellitus, type II, and his service 
weighs against the claim.  On this point, the Board finds the 
opinion of the February 2008 VA examiner probative 
(persuasive) evidence on the medical nexus question.   See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993);  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  As indicated, the 
examiner preferred the opinion after examining the Veteran, 
performing laboratory work, and reviewing the claims file.  
The examiner commented on specific events and lab findings 
from the Veteran's active duty to support the opinion that 
the Veteran did not have diagnosable diabetes while he was on 
active duty.  The VA examiner  also provided detailed 
reasoning to support her opinion..

The Board acknowledges that the record includes evidence-
specifically, the  January 2008 letter from Dr. Y., andthe 
August 2006 handwritten notation on an Army medical report) 
relate a history of elevated blood sugar since 2002 (while 
the Veteran was still in service), this evidence falls short 
of documenting an actual medical opinion that the Veteran's 
diabetes mellitus was manifest itself at that time.  Hence, 
there is no medical opinion to directly contradict the 
January 2008 VA examiner's conclusion.

The Board also notes the history noted by the February 2006 
that the Veteran developed diabetes in the 1980.  However, 
the fact that the examiner diagnosed new onset diabetes 
unscores the fact that the prior notation was merely a 
reiteration of the Veteran's history, which does not 
constitute a medical opinion of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence", 
and a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).  Likewise, 
the fact that the Veteran's own reported history (to include, 
most recently, a report of elevated glucose as far back as 
1996) is recorded in his medical records does not constitute 
a medical opinion in support of the claim.  Id.   

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, this claim turns on the medical matters of 
current disability (a medical diagnosis) and medical nexus 
between such disability and service-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither of the 
above-named individuals are shown to be other than a 
layperson without the appropriate medical training and 
expertise, they are not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for diabetes mellitus, type II.   In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


